Per Curiam.  Appeals. The administrator of Nichols had the right to take the appeal from the judgment of the Probate Court in this case, and prosecute it to the same extent his intestate might have done. Trapnell, ex parte, 29 Ark., 60.  exceptions,. There is no bill of exceptions in the record. The paper purporting to be a bill of exceptions was not signed by the Judge and filed within the time first given by the court. The order fixing the time within which the bill of exceptions might be signed by the Judge and filed became final, and passed beyond the control of the court, when the term at which it was made expired, and the court had no authority to shorten or extend the time at a subsequent term. Mansf. Dig., sec. 5157; Carroll v. Saunders, 38 Ark., 216; St. L., I. M. & S. Ry. v. Rapp, 39 Ark., 558; Adler v. Conway County, 42 Ark., 488; St. L., I. M. & S. Ry. v. Holman, 45 Ark., 102; Myrick v. Alexander Merrett, 21 Fla., 799. Inasmuch as the bill of exceptions, in this case, cannot be regarded as any part of the record, the questions presented by appellant cannot be considered. Judgment affirmed.